Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Pub No. 2021/0112561 A1) in view of Raghavan et al. (U.S. Pub No. 2020/0229161 A1).


1. Zhou teaches one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to: receive a physical downlink control channel (PDCCH) to schedule a physical downlink shared channel (PDSCH) of a multi-transmission-reception point (TRP) transmission [par 0004, 0010, A non-transitory computer-readable medium storing code for wireless communication at a UE is described. A base station, such as a next generation or giga nodeB (gNB), may support communications using one or more transmission reception points (TRPs) to improve reliability. For example, a UE may receive a physical downlink control channel (PDCCH), decode control information from the PDCCH and decode a subsequent physical downlink shared channel (PDSCH) transmission using the decoded control information. In some cases, the PDCCH transmission and the PDSCH transmissions may be scheduled close together]; and determine a default PDSCH beam based on a control resource set (CORESET) with a lowest index within a set of monitored CORESETs [par 0006, 0100, 0104, a UE may be configured with a subset of CORESETs for each TRP, such that beams associated with different configured subsets are compatible and able to be concurrently received at the UE. In further cases, a first beam for a first TRP may be determined based on a lowest control resource set (CORESET) ID of the first TR. In some cases, multi-DCI m-TRP can be identified if a higher layer TRP index per CORESET is configured and is different across CORESETs in a “PDCCH-config.” A.In other cases, a compatible default beam for the second TRP 205-b may be determined based on the default beam of the first TRP 205-a. In such cases, a first default beam for the first TRP 205-a may follow the lowest CORESET index within the CORESETs (or subset of CORESETs) and an associated second default beam for the second TRP 205-a may be defined (e.g., based on a mapping between the first default beam and the second default beam]
 	Zhou fail to show a set of monitored CORESETs in a latest slot with a same CORESETPoolIndex as the PDCCH.
 	In an analogous art Raghavan show a set of monitored CORESETs in a latest slot with a same CORESETPoolIndex as the PDCCH [par 0026, the UE may assume that the DM-RS ports of PDSCH associated with a value of CORESETPoolIndex of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESETs, which are configured with the same value of CORESETPoolIndex as the PDCCH scheduling that PDSCH, in the latest slot in which one or more CORESETs associated with the same value of CORESETPoolIndex as the PDCCH scheduling]
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.

3. Zhou and Raghavan disclose the one or more NTCRM of claim 1, wherein the multi-TRP transmission is a multi- DCI multi-TRP transmission [Zhou, par 0100, As indicated, such default PDSCH beams may be used to receive PDSCH when a scheduling offset between a scheduling DCI and a scheduled PDSCH is less than a beam switch latency threshold. In some cases, multi-DCI m-TRP can be identified if a higher layer TRP index per CORESET is configured and is different across CORESETs in a “PDCCH-config].

4. Zhou and Raghavan illustrate the one or more NTCRM of claim 1, wherein the instructions, when executed, are further to cause the UE to receive the PDSCH based on the default PDSCH beam [Zhou, par 0100,  As indicated, such default PDSCH beams may be used to receive PDSCH when a scheduling offset between a scheduling DCI and a scheduled PDSCH is less than a beam switch latency threshold]. 

5. Zhou and Raghavan reveal the one or more NTCRM of claim 4, wherein the PDSCH is received based on the default PDSCH beam if the PDSCH is scheduled within a time period from receipt of the PDCCH [Zhou, par 0100,  As indicated, such default PDSCH beams may be used to receive PDSCH when a scheduling offset between a scheduling DCI and a scheduled PDSCH is less than a beam switch latency threshold]. 

6. Zhou and Raghavan defines the one or more NTCRM of claim 1, Zhou fail to show wherein the instructions, when executed, are further to cause the UE to: determine that group-based beam reporting is enabled; and generating, based on the determination, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception using a best antenna panel of the UE.
 	In an analogous art Raghavan show wherein the instructions, when executed, are further to cause the UE to: determine that group-based beam reporting is enabled; and generating, based on the determination, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception using a best antenna panel of the UE [par 0060, the processing circuitry may be configured to determine whether the new TCI state is a known TCI state or an unknown TCI state. In these embodiments, a known TCI state comprises a TCI state in which the gNB has received a layer one (L1) reference signal receive power (RSRP) (L1-RSRP) measurement report or a layer three (L3) RSRP (L3-RSRP) measurement report for the new TCI state from the UE within a predetermined time].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.


7. Zhou and Raghavan provide the one or more NTCRM of claim 1, Zhou fail to show wherein the instructions, when executed, are further to cause the UE to: determine that group-based beam reporting is not enabled; and generate, based on the determination, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception using a set of antenna panels of the UE.
 	In an analogous art Raghavan show wherein the instructions, when executed, are further to cause the UE to: determine that group-based beam reporting is not enabled; and generate, based on the determination, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception using a set of antenna panels of the UE[par 0060, the processing circuitry may be configured to determine whether the new TCI state is a known TCI state or an unknown TCI state. In these embodiments, a known TCI state comprises a TCI state in which the gNB has received a layer one (L1) reference signal receive power (RSRP) (L1-RSRP) measurement report or a layer three (L3) RSRP (L3-RSRP) measurement report for the new TCI state from the UE within a predetermined time].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.



8. Zhou and Raghavan disclose the one or more NTCRM of claim 1, Zhou and Raghavan fail to show wherein the PDSCH is scheduled in a Frequency Range 2 (FR2).
 	In an analogous art Raghavan show wherein the PDSCH is scheduled in a Frequency Range 2 (FR2) [par 0059,  In these embodiments, a different spatial filter may be used for FR2. Different antenna ports may be used for FR1 and FR2. The memory may be configured to store TCI states for the PDCCH and for the PDSCH. In these embodiments, the gNB may keep the lowest MCS level for the PDSCH and/or the highest aggregation level for the PDCCH until CQI feedback from the UE is received].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.


9. Zhou describes one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a next generation NodeB (gNB) to: e, for transmission to a user equipment (UE), a physical downlink control channel (PDCCH) to schedule a physical downlink shared channel (PDSCH) of a multi-transmission- reception point (TRP) transmission[par 0004, 0010, A non-transitory computer-readable medium storing code for wireless communication at a UE is described. A base station, such as a next generation or giga nodeB (gNB), may support communications using one or more transmission reception points (TRPs) to improve reliability. For example, a UE may receive a physical downlink control channel (PDCCH), decode control information from the PDCCH and decode a subsequent physical downlink shared channel (PDSCH) transmission using the decoded control information. In some cases, the PDCCH transmission and the PDSCH transmissions may be scheduled close together]; and determine a default PDSCH beam for the PDSCH based on a control resource set (CORESET) with a lowest index within a set of monitored CORESETs in a latest slot with a same CORESETPoolIndex as the PDCCH [par 0006, 0100, 0104, a UE may be configured with a subset of CORESETs for each TRP, such that beams associated with different configured subsets are compatible and able to be concurrently received at the UE. In further cases, a first beam for a first TRP may be determined based on a lowest control resource set (CORESET) ID of the first TR. In some cases, multi-DCI m-TRP can be identified if a higher layer TRP index per CORESET is configured and is different across CORESETs in a “PDCCH-config.” A.In other cases, a compatible default beam for the second TRP 205-b may be determined based on the default beam of the first TRP 205-a. In such cases, a first default beam for the first TRP 205-a may follow the lowest CORESET index within the CORESETs (or subset of CORESETs) and an associated second default beam for the second TRP 205-a may be defined (e.g., based on a mapping between the first default beam and the second default beam]
Zhou fail to show a set of monitored CORESETs in a latest slot with a same CORESETPoolIndex as the PDCCH.
 	Zhou fail to show encode, for transmission to a user equipment (UE), a physical downlink control channel (PDCCH), a set of monitored CORESETs in a latest slot with a same CORESETPoolIndex as the PDCCH.
 	In an analogous art Raghavan show encode, for transmission to a user equipment (UE), a physical downlink control channel (PDCCH) [abstract,  a fifth-generation system (5GS) encode signalling for transmission to a user equipment (UE) indicating a Transmission Configuration Indication (TCI) state change to activate a new TCI state. A physical downlink control channel (PDCCH) is encoded in accordance with a highest aggregation level if the signalling indicating the TCI state], a set of monitored CORESETs in a latest slot with a same CORESETPoolIndex as the PDCCH [par 0026, the UE may assume that the DM-RS ports of PDSCH associated with a value of CORESETPoolIndex of a serving cell are quasi co-located with the RS(s) with respect to the QCL parameter(s) used for PDCCH quasi co-location indication of the CORESET associated with a monitored search space with the lowest CORESET-ID among CORESETs, which are configured with the same value of CORESETPoolIndex as the PDCCH scheduling that PDSCH, in the latest slot in which one or more CORESETs associated with the same value of CORESETPoolIndex as the PDCCH scheduling]
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.


11.Zhou and Raghavan convey the one or more NTCRM of claim 9, wherein the multi-TRP transmission is a multi- DCI multi-TRP transmission[Zhou, par 0100, As indicated, such default PDSCH beams may be used to receive PDSCH when a scheduling offset between a scheduling DCI and a scheduled PDSCH is less than a beam switch latency threshold. In some cases, multi-DCI m-TRP can be identified if a higher layer TRP index per CORESET is configured and is different across CORESETs in a “PDCCH-config].


12.Zhou and Raghavan disclose the one or more NTCRM of claim 9, wherein the instructions, when executed, are further to cause the gNB to encode the PDSCH for transmission based on the default PDSCH beam[Zhou, par 0100,  As indicated, such default PDSCH beams may be used to receive PDSCH when a scheduling offset between a scheduling DCI and a scheduled PDSCH is less than a beam switch latency threshold]. 


13. Zhou and Raghavan disclose The one or more NTCRM of claim 12, wherein the PDSCH is transmitted based on the default PDSCH beam if the PDSCH is scheduled within a time period from the PDCCH[Zhou, par 0100,  As indicated, such default PDSCH beams may be used to receive PDSCH when a scheduling offset between a scheduling DCI and a scheduled PDSCH is less than a beam switch latency threshold]. 


14. Zhou and Raghavan defines the one or more NTCRM of claim 9, Zhou fail to show wherein the instructions, when executed, are further to cause the gNB to:encode, for transmission to the UE, an indication that group-based beam reporting is enabled; and receive, based on the indication, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception that is generated using a best antenna panel of the UE.
 	In an analogous art Raghavan show wherein the instructions, when executed, are further to cause the gNB to: encode, for transmission to the UE, an indication that group-based beam reporting is enabled; and receive, based on the indication, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception that is generated using a best antenna panel of the UE [par 0060, the processing circuitry may be configured to determine whether the new TCI state is a known TCI state or an unknown TCI state. In these embodiments, a known TCI state comprises a TCI state in which the gNB has received a layer one (L1) reference signal receive power (RSRP) (L1-RSRP) measurement report or a layer three (L3) RSRP (L3-RSRP) measurement report for the new TCI state from the UE within a predetermined time].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.


15. Zhou and Raghavan disclose the one or more NTCRM of claim 9, Zhou fail to show wherein the instructions, when executed, are further to cause the gNB to: encode, for transmission to the UE, an indication that group-based beam reporting is not enabled; and receive, based on the indication, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception that is generated using a set of antenna panels of the UE.
 	In an analogous art Raghavan show wherein the instructions, when executed, are further to cause the gNB to: encode, for transmission to the UE, an indication that group-based beam reporting is not enabled; and receive, based on the indication, a Layer 1 (L1)-reference signal received power (RSRP) report for multi-TRP reception that is generated using a set of antenna panels of the UE [par 0060, the processing circuitry may be configured to determine whether the new TCI state is a known TCI state or an unknown TCI state. In these embodiments, a known TCI state comprises a TCI state in which the gNB has received a layer one (L1) reference signal receive power (RSRP) (L1-RSRP) measurement report or a layer three (L3) RSRP (L3-RSRP) measurement report for the new TCI state from the UE within a predetermined time].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.


16. Zhou and Raghavan creates the one or more NTCRM of claim 9, Zhou fail to show  wherein the PDSCH is scheduled in a Frequency Range 2 (FR2).
 	In an analogous art Raghavan show  wherein the PDSCH is scheduled in a Frequency Range 2 (FR2)[par 0059,  In these embodiments, a different spatial filter may be used for FR2. Different antenna ports may be used for FR1 and FR2. The memory may be configured to store TCI states for the PDCCH and for the PDSCH. In these embodiments, the gNB may keep the lowest MCS level for the PDSCH and/or the highest aggregation level for the PDCCH until CQI feedback from the UE is received].
 	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou and Raghavan because the UE is expected to prioritize the reception of PDCCH associated with that CORESET.


Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (U.S. Pub No. 2021/0112561 A1) in view of Raghavan et al. (U.S. Pub No. 2020/0229161 A1) in further view of ZHOU et al. (U.S. Pub No. 2021/0135741 A1) hereinafter “Yan”



2. Zhou and Raghavan disclose the one or more NTCRM of claim 1, Zhou and Raghavan fail to show wherein the multi-TRP transmission is a single- downlink control information (DCI) multi-TRP transmission.
 	In an analogous art Yan show wherein the multi-TRP transmission is a single- downlink control information (DCI) multi-TRP transmission [abstract, par 0080, For example, UE 120 may determine whether UE 120 is operating in a single-DCI scenario with a plurality of TRPs (e.g., in which communications between the UE 120 and the plurality of TRPs are scheduled using single DCI].
  	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou, Raghavan, and Yan because the UE 120 may determine a beam based at least in part on an mTRP transmission scenario and/or an association of a resource and a TRP index.

10. Zhou and Raghavan displays the one or more NTCRM of claim 9, Zhou and Raghavan fail to show wherein the multi-TRP transmission is a single- downlink control information (DCI) multi-TRP transmission.
 	In an analogous art Yan show wherein the multi-TRP transmission is a single- downlink control information (DCI) multi-TRP transmission [abstract, par 0080, For example, UE 120 may determine whether UE 120 is operating in a single-DCI scenario with a plurality of TRPs (e.g., in which communications between the UE 120 and the plurality of TRPs are scheduled using single DCI].
  	At the time of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhou, Raghavan, and Yan because the UE 120 may determine a beam based at least in part on an mTRP transmission scenario and/or an association of a resource and a TRP index.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468